Citation Nr: 1533820	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  08-25 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an extraschedular rating for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to May 1986 and from March 1988 to February 1997.

This case initially came before the Board of Veteran's Appeals (Board) on appeal from an October 2007 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO adjudicated the Veteran's claim for an increased rating for his right knee disability, which was rated 20 percent then.  The RO granted a temporary total rating for surgical or other treatment necessitating convalescence for the right knee from June 4, 2007 to August 1, 2007, and otherwise denied the claim, continuing the 
20 percent rating. 

In January 2011, the Board remanded the case to afford the Veteran a Travel Board hearing and such a hearing was held before the undersigned in July 2011.  
A transcript of that hearing is of record.

In November 2011 and February 2014, the Board remanded the case for additional development.  In its February 2014 remand, the Board bifurcated what was a single claim for an increased rating for a right disability into claims for an increased schedular rating and for an extraschedular rating.  The Board denied the claim for an increased schedular rating and remanded the claim for an extraschedular rating. As noted in the Board's February 2014 remand, there is no issue on appeal regarding the period of time during which the temporary total rating was in effect, and the remaining issue concerns the rating for the time period from one year prior to the April 30, 2007 claim (April 30, 2006) to June 4, 2007 and from August 1, 2007.  In addition, the Board in February 2014 noted that the issue of entitlement to an effective date earlier than May 4, 2012 for a total disability rating based on individual unemployability (TDIU), which was granted in an August 2012 rating decision, is not before the Board.  As discussed below, in February 2014, the RO granted an earlier effective date of April 2, 2012 for the TDIU, which was the day the Veteran was granted a disability retirement from his Post Office employment. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In its February 2014 remand, the Board noted that the Veteran had right knee symptoms that were not contemplated in the schedular criteria for rating disabilities of the knees, in particular difficulty sleeping due to knee pain.  The Board thus considered that the question of referral for an extraschedular rating was raised due to an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board instructed that the AOJ conduct development on this question to determine the number of days the Veteran missed from work from April 30, 2006 to June 4, 2007 and from August 1, 2007, and also the number of times the Veteran was hospitalized during this period.  In a March 2014 statement, the Veteran indicated that he had not been hospitalized other than during the period for which he was receiving the temporary total rating.  He also indicated that he did not have any records from his Post Office employment, and subsequent attempts by the AOJ to determine from the office of U.S. Office of Personnel Management the reasons for the Veteran's absences from work during this time period were unavailing.

Significantly, however, after the Board's February 2014 remand, the United States Court of Appeals for the Federal Circuit decided Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), in which it held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The evidence of record including the VA examinations and Board hearing testimony contain multiple references to the Veteran missing significant amounts of work due to his right knee and other service connected disabilities.  Thus, even without the specific information requested by the Board and the AOJ, and in light of the Federal Circuit's decision in Johnson that the collective impact of multiple disabilities be considered, the Board finds that enough interference with employment has been shown to warrant consideration by the Under Secretary for Benefits or Director of Compensation as to whether there has been marked interference with employment warranting an extraschedular rating.  
A remand to the AOJ for such referral is therefore warranted.  See Thun, 22 Vet. App. at 116.  The Board notes that, although the Veteran is in receipt of a TDIU from April 2, 2012, the issue of entitlement to an extraschedular rating for his right knee disability from that date (in addition to prior to that date) is not moot.  
See Colayong v. West, 12 Vet. App. 524, 537 (1999) (stating that although the Court reversed the Board's denial of a TDIU and ordered the grant of this benefit, VA nevertheless conceded that "even if a TDIU is awarded, the Veteran is still entitled to fair adjudication of the other claims," which included a claim for an extraschedular rating).

Accordingly, the claim for an extraschedular rating for a right knee disability is REMANDED for the following actions:

1.  Refer the claim for an extraschedular rating for a right knee disability to the Under Secretary for Benefits or the Director of Compensation Service.  As guidance, the Federal Circuit in Johnson, stated that term "disability picture" in the context of § 3.321(b)(1) refers to the collective impact of a veteran's service-connected disability or disabilities.

2.  After the above development has been completed, readjudicate the claim for entitlement to an extraschedular rating for a right knee disability, to include a determination of whether, to accord justice, this Veteran's disability picture requires the assignment of an extraschedular rating.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).



_________________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

